DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-19 in the reply filed on October 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: In paragraph 0007, “Figure 2” should be changed to “Figures 2A-2AA” because a brief description of each of the drawings is required.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 2, “micron meters” should be changed to “microns” or “micrometers” because those are the only terms conventionally used for that measurement.  This is assumed for examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 12-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 6, the phrase “greater than 0.5 cc/g to 3.0 cc/g” is indefinite because this is stating that the value is greater than a range of values.  It is unclear whether this means greater than 0.5 or greater than 3.0.
Regarding claims 7 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In each case, a proper Markush grouping may be used instead.  Claim 8 is rejected for depending from indefinite claim 7.
Claims 12 and 13 each recite the limitation "said porous highly crosslinked styrene divinylbenzene copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that each claim should be amended to depend from claim 11.
Claim 15 recites the limitation "said polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, it recites different mechanisms for administering the sorbent, however it is unclear how these other methods can be used for blood treatment.  It appears that the claim is taken from parts of the invention that are for other body fluids than blood, however claim 1 is specifically for blood treatment.  

Claim Interpretation
In line 2 of claim 14, “can be” is interpreted as meaning “capable of being” and not as a positive process limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (7,556,768) in view of WO 2016013650 A1.
Brady et al. ‘768 disclose a method of treating a patient suffering from trauma or injury, comprising contacting the patient’s blood with a biocompatible, porous polymeric sorbent to remove inflammatory mediators such as cytokines that are released in response to the trauma.  The sorbent is selected to have pores sized for selectively removing the mediators using adsorption or ion exchange (col. 16, lines 47-58) and can be used in a cartridge to treat blood outside of the patient (col. 17, lines 51-57, col. 18, lines 8-23) between an artery and a vein of the patient.  The sorbent can have a pore size from 2-70 nm and can have a hydrophilic coating (col. 20, lines 25-51) such as polyhydroxyethyl methacrylate or carboxymethylcellulose on a core made by polymerization of monomers such as divinylbeneze (col. 20, lines 52-61).  The sorbent can be in particle form with a particle size greater than 300 microns (col. 20, lines 62-67).  The sorbent can include hyper-crosslinked polystyrene-type resins or styrene-divinylbenzene copolymers subjected to chloromethylation and post cross-linking (col. 21, lines 20-37).
The instant claims differ from the disclosure of Brady et al. ‘768 in that the trauma results from a brain injury.  WO ‘540 discloses a porous polymeric, biocompatible adsorbent for removing inflammatory mediators such as cytokines from a patient’s blood (page 13, lines 15-17) that are released as a result of an injury such as brain trauma (page 15 lines 1-9, page 23, last paragraph, abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Brady et al. ‘768 by using it to treat a patient suffering from traumatic brain injury in order to provide for the removal of cytokines that are known to be released from a variety of traumatic injuries.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. ‘768 in view of WO ‘540 as applied to claim 1 above, and further in view of Chan et al. (2015/0335576 A1).
Brady et al. ‘768 in view of WO ‘540 disclose all of the limitations of the claims except that the sorbent has a preferred pore volume and ratio of pore volumes within pore size ranges.  Chan et al. ‘576 disclose a biocompatible porous polymeric adsorbent for removing target substances such cytokines from a patient’s blood wherein the adsorbent has pores sized to selectively adsorb the target substance and has a pore volume of pore size in the range of 50-40,000 Angstroms in the rage of 0.5cc/g to 5.0 cc/g and a ratios of pore volumes between pore size ranges that are selectively optimized based on the target substance size (see abstract, paragraphs 30-33, Tables 7, 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of the primary references by using a specific pore size range and pore volume ratio in order to provide for an optimal pore size and surface area within pores that are sized for a target substance by avoiding excess pores with sizes outside of the preferred size.
Claim(s) 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. ‘768 in view of WO ‘540 as applied to claim 1 above, and further in view of Chan et al. (20130195792 A1).
Brady et al. ‘768 in view of WO ‘540 disclose all of the limitations of the claims except that partial chloromethylation produces a chlorine content up to 7% molecular weight, that there is subsequent post-crosslinking by treating with a Friedel-Crafts catalyst in a swollen state, and that the sorbent is administered orally, via a feeding tube, peritoneally, or rectally.  Chan et al. ‘792 disclose a biocompatible porous polymeric adsorbent for removing inflammatory mediators from a patient’s blood, wherein the sorbent is formed with post-crosslinking with a Friedel-Crafts catalyst in a swollen state and uses chloromethylation to produce a chlorine content up to 7% molecular weight (abstract, paragraph 31).  The sorbent is used to treat blood or other body fluids and can be administered orally or via a feeding tube (paragraphs 40,44).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of the primary references by using the production method of Chan et al. ‘792 in order to provide a material that is optimal for selectively removing target substances from a medium.  It would also have been obvious to administer the sorbent orally or via a feeding tube in order to remove toxins from other body fluids.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. ‘768 in view of WO ‘540 as applied to claim 1 above, and further in view of Chan et al. (2013/0011824 A1).
Brady et al. ‘768 in view of WO ‘540 disclose all of the limitations of the claim except that the polymer is pyrolyzed.  Chan et al. ‘824 disclose a pyrolyzed polymeric sorbent for removing toxins from blood (see abstract, paragraph 10).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of the primary references by using pyrolysis in order to provide additional creation of an open porous structure by removing volatile substances.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose sorbent materials and blood treatment arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl